         Case 1:20-cv-07680-MKV Document 22 Filed 04/01/21 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 
 FRANKIE MONEGRO, on behalf of himself
 and all others similarly situated,

                            Plaintiff,
                                                                  1:20-cv-07680-MKV
                      -against-                                ORDER OF DISMISSAL
 ADDISON FARMS, LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 21]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by May

2, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    ____________
                                                                       _______
                                                                       __   _____
                                                                               ____
                                                                               __ _ __
                                                                                    ____
                                                                                       ____
                                                                                         _ _
                                                                                         __
Date: April 1, 2021                                   MARY YKKAY
                                                               AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI   CIIL
      New York, NY                                    United States
                                                             Sta    District
                                                              t tes Di strict Judge
                                                                     ist
